UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 4, 2012 Cabot Microelectronics Corporation (Exact name of registrant as specified in its charter) Delaware 000-30205 36-4324765 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification) 870 Commons Drive, Aurora, Illinois (Address of principal executive offices) (Zip Code) (630) 375-6631 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 4, 2012, Cabot Microelectronics Corporation (the “Company”) issued a press release entitled “Richard S. Hill Elected to Cabot Microelectronics’ Board of Directors”, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference, announcing that Richard S. Hill has been elected to the Company’s Board of Directors effective June 4, 2012.Mr. Hill was elected as a Class I director with an initial term to expire at the Annual Meeting of Stockholders in 2013.Mr. Hill has been appointed to serve on each of the Audit Committee and the Compensation Committee of the Board.The Board of Directors has determined that Mr. Hill is an independent director as defined by relevant regulations. Mr. Hill’s compensation and terms for his services as a director will be consistent with those of the Company’s other non-employee directors, as described in Exhibit 10.46 of the Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on February 8, 2011.Other than these, no arrangement or understanding exists between Mr. Hill and the Company, or to the Company’s knowledge, any other person or persons pursuant to which Mr. Hill was selected as a director.Mr. Hill is not a party to any transaction with the Company that would require disclosure under Item 404(a) of Regulation S-K. Item 9.01Financial Statements and Exhibits. (c) Exhibits 99.1Press release, dated June 4, 2012, entitled “Richard S. Hill Elected to Cabot Microelectronics’ Board of Directors.” 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABOT MICROELECTRONICS CORPORATION Date: June 4, 2012 By: /s/ WILLIAM S. JOHNSON William S. Johnson Vice President and Chief Financial Officer [Principal Financial Officer] 3 INDEX TO EXHIBITS Exhibit Number Title Press release, dated June 4, 2012, entitled “Richard S. Hill Elected to Cabot Microelectronics’ Board of Directors.” 4
